United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
POSTAL & DISTRIBUTION FACILITY,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1672
Issued: January 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On June 5, 2007 appellant filed a timely appeal from a January 8, 2007 decision of the
Office of Workers’ Compensation Programs denying a schedule award increase. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained greater than a 10 percent
impairment of the right upper extremity, for which she received a schedule award. On appeal,
appellant asserts that the opinion of an impartial medical examiner, Dr. James M. Nutt, III, a
Board-certified orthopedic surgeon, is insufficient to represent the weight of the medical
evidence. She contended that Dr. Nutt failed to measure adduction, flexion and extension of the
shoulder or provide measurements substantiating his conclusion that there was no muscular
atrophy.

FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision dated January 2,
2003, the Board set aside a decision of the Office dated November 21, 2000 and a decision
dated July 13, 2001 and finalized July 17, 2001, finding that appellant sustained a 10 percent
impairment of the right upper extremity due to February 19, 1999 resection of the distal clavicle
precipitated by accepted bicipital tendinitis of the right shoulder and a right rotator cuff tear. The
Board found a conflict of medical opinion between Dr. David Weiss, an attending osteopath,
who opined that appellant had a 24 percent permanent impairment of the right upper extremity,
and an Office medical adviser, for the government, who found a 10 percent impairment of the
right upper extremity. The Board remanded the case for appointment of an impartial medical
examiner to resolve the conflict of opinion. The law and the facts of the case as set forth in the
prior decision and order are hereby incorporated by reference.
1

In a March 12, 2003 letter, the Office referred appellant, the medical record and a
statement of accepted facts to Dr. Andrew S. Frankel, a Board-certified orthopedic surgeon, for
an impartial medical examination. He found that appellant had a one percent impairment of the
right upper extremity to a loss of 10 degrees of internal rotation of the shoulder.
By decisions dated June 18, 2003 and July 21, 2004,2 the Office found that appellant did
not have more than a 10 percent permanent impairment of the right upper extremity, based on
Dr. Frankel’s opinion as impartial medical examiner.
In a July 27, 2004 letter, appellant requested an oral hearing, held on April 7, 2005. At
the hearing, appellant, through her attorney representative, asserted that Dr. Frankel’s opinion
was flawed.
By decision dated and finalized June 27, 2005, the Office hearing representative vacated
the June 18, 2003 decision. The hearing representative found that Dr. Frankel’s report was
insufficiently rationalized to represent the weight of the medical evidence. The hearing
representative directed the appointment of a new impartial medical examiner to resolve the
conflict of medical opinion.3
On September 2, 2005 the Office referred appellant, the medical record and a statement
of accepted facts to Dr. Nutt, a Board-certified orthopedic surgeon, for a referee medical
examination. Dr. Nutt submitted an October 13, 2005 report reviewing the medical record and
statement of accepted facts. He observed no atrophy in the right shoulder, no restricted motion
1

Docket No. 02-117 (issued January 2, 2003).

2

The Office reissued the June 18, 2003 decision on July 21, 2004 as the Office failed to provide appellant with a
copy of the decision.
3

In a July 12, 2005 letter, appellant requested to participate in the selection of the impartial medical specialist. In
a July 22, 205 letter, the Office advised appellant that impartial medical examiners were selected on a rotational
system. The Office stated that if appellant had specific objections to the specialist selected, her reasons would be
duly considered. In a September 15, 2005 letter, appellant again requested to participate in selection of the impartial
medical examiner but made no objections to Dr. Nutt.

2

in abduction, internal rotation or external rotation and pain with abduction of the right shoulder
beyond 160 degrees. Dr. Nutt noted that appellant was able to “actively and strongly abduct her
right arm to 180 degrees to get her arm to her ear.” He did not provide measurements or
observations regarding adduction, flexion and extension of the right shoulder. Dr. Nutt opined
that appellant had “no restriction of strength, range of motion or nerve function” in the right arm.
He stated that appellant’s discomfort at extremes of abduction were due to post-surgical
degeneration in the supraspinatus tendon. Dr. Nutt opined that, according to Figure 18-1 of the
American Medical Association, Guides to the Evaluation of Permanent Impairment,4 appellant
had a pain-related impairment, classified by Table 18-3 as a mild pain disorder.5 He noted that,
assuming that the “impingement pain cause[d] a functional loss of abduction to approximately
160 degrees,” this would equal a 1 percent upper extremity impairment according to Figure
16-43, page 477.6
By decision dated November 2, 2005, the Office found that appellant had not established
that she sustained greater than a 10 percent permanent impairment of the right upper extremity,
for which she received a schedule award. The Office found that the weight of the medical
evidence rested with Dr. Nutt, who submitted a well-rationalized opinion explaining that
appellant had only a one percent impairment of the right upper extremity, less than the 10
percent previously awarded.
In a November 8, 2005 letter, appellant requested an oral hearing.
By decision dated and finalized January 25, 2006, the Office hearing representative
remanded the case. The hearing representative found that Dr. Nutt’s opinion was insufficient to
resolve the conflict. The hearing representative directed that the Office contact Dr. Nutt, request
that he review additional medical evidence, provide his opinion regarding surgery performed and
discuss Dr. Weiss’ interpretation of the procedure and its impact on appellant’s impairment.
In a March 9, 2006 letter, the Office requested that Dr. Nutt review the medical record
and discuss the impact of the February 19, 1999 surgery on appellant’s condition. The Office
also requested that Dr. Nutt clarify his previous opinion regarding the percentage of permanent
impairment. The Office emphasized that there was a conflict of medical opinion between
Dr. Weiss and the Office medical adviser.
In a March 17, 2006 letter, Dr. Nutt reviewed the surgical report and opined that
appellant underwent an “arthroscopic subacromial bursectomy and an acriomioplasty. In this
procedure, the undersurface of the acromion bone [was] shaved a few millimeters…. This [was]
not an arthroplasty.” Dr. Nutt therefore disagreed with Dr. Weiss’ opinion that appellant had a
24 percent permanent impairment of the right arm due to shoulder arthroplasty. He opined that
4

Figure 18-1, page 574 of the fifth edition of the A.M.A., Guides is entitled, “Algorithm for Rating Pain-Related
Impairment in Conditions Associated with Conventionally Ratable Impairment.”
5

Table 18-3, page 575 of the fifth edition of the A.M.A., Guides is entitled, “Impairment Classifications Due to
Pain Disorders.”
6

Figure 16-43, page 477 of the fifth edition of the A.M.A., Guides is entitled, “Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Abduction and Adduction of Shoulder.”

3

according to Table 16-27, page 506 of the fifth edition of the A.M.A., Guides, resection
arthroplasty of the distal clavicle equaled a 10 percent impairment of the upper extremity.
However, appellant did not undergo resection of the distal clavicle. Dr. Nutt concluded that his
schedule award evaluation was “accurate, just and fair.”
On May 1, 2006 the Office requested that an Office medical adviser review Dr. Nutt’s
reports and indicate if his schedule award assessment was accurate. In a May 4, 2006 report, the
Office medical adviser reviewed the medical record. He provided a schedule award assessment
chart showing that Dr. Nutt submitted no measurements for flexion, extension or adduction of
the right shoulder. The medical adviser opined that appellant sustained a one percent impairment
of the right upper extremity based on limitation of abduction to 160 degrees. He explained that
this was “not in addition to the 10 percent, it [was] the only impairment” based on Dr. Nutt’s
reports. The medical adviser explained that appellant did not undergo an arthroplasty or
resection of the distal clavicle. Therefore, appellant was not entitled to the 10 percent
impairment previously awarded.
By decision dated May 10, 2006, the Office found that appellant had not established an
additional impairment of the right upper extremity greater than the 10 percent previously
awarded. The Office found that Dr. Nutt’s opinion as impartial medical examiner, as reviewed
by the Office medical adviser, was sufficiently rationalized to represent the weight of the
medical evidence. The Office noted that appellant remained entitled to medical benefits to treat
the accepted condition.
In a May 12, 2006 letter, appellant requested an oral hearing. On October 27, 2006
appellant’s attorney representative amended the request to one for a review of the written record.
By decision dated and finalized January 8, 2007, the Office hearing representative
affirmed the May 10, 2006 decision, finding that appellant had not established that she sustained
greater than a 10 percent impairment of the right upper extremity. The hearing representative
found that the weight of the medical evidence rested with Dr. Nutt and the Office medical
adviser’s review of his findings. The hearing representative further found that appellant did not
submit medical evidence indicating any greater percentage of impairment than that awarded.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act7 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluating schedule losses and the Board has concurred in such adoption.8 As of February 1, 2001,
7

5 U.S.C. §§ 8101-8193.

8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

4

schedule awards are calculated according to the fifth edition of the A.M.A., Guides, published in
2000.9
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.10 Chapter 16
of the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, restricted motion, loss
of sensation or loss of strength.11 Chapter 16 specifies that flexion, extension, abduction,
adduction internal rotation and external rotation are all to be considered in evaluating
impairments of shoulder motion.12 The A.M.A., Guides provides specific grading schemes for
rating upper extremity impairments due to restricted motion, including a lack of flexion and
extension of the shoulder.13
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.14 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.15 However, in a situation where the Office secures an opinion from an
impartial medical examiner for the purpose of resolving a conflict in the medical evidence and
the opinion from such examiner requires clarification or elaboration, the Office has the
responsibility to secure a supplemental report from the examiner for the purpose of correcting the
defect in the original opinion.16

9

See FECA Bulletin No. 01-05 (issued January 29, 2001) (schedule awards calculated as of February 21, 2001
should be evaluated according to the fifth edition of the A.M.A., Guides. Any recalculations of previous awards
which result from hearings, reconsideration or appeals should, however, be based on the fifth edition of the A.M.A.,
Guides effective February 1, 2001).
10

See Paul A. Toms, 28 ECAB 403 (1987).

11

A.M.A., Guides, Chapter 16, “The Upper Extremities,” pages 433-521 (5th ed. 2001).

12

Id. at page 474, paragraph 16.4i, “Shoulder Motion Impairment.”

13

Figure 16-40, page 476 of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity Motion Impairments
Due to Lack of Flexion and Extension of Shoulder.” Figure 16-43, page 477 of the A.M.A., Guides is entitled “Pie
Chart of Upper Extremity Motion Impairments Due to Lack of Abduction and Adduction of Shoulder.” Figure 1646, page 479 of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity Motion Impairments Due to Lack of
Internal and External Rotation of Shoulder.”
14

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

15

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

16

Margaret M. Gilmore, 47 ECAB 718 (1996).

5

ANALYSIS
The Office accepted that appellant sustained bicipital tendinitis of the right shoulder and
a right rotator cuff tear, requiring surgery on February 19, 1999. The Office awarded appellant a
schedule award for a 10 percent impairment to the right upper extremity based on resection of
the distal clavicle. Pursuant to the first appeal, the Board found a conflict of medical evidence
between an Office medical adviser and Dr. Weiss, an attending osteopath, regarding the
percentage of permanent impairment. On remand of the case, the Office obtained an impartial
medical opinion from Dr. Nutt, a Board-certified orthopedic surgeon.
Dr. Nutt opined that appellant had a one percent impairment of the right upper extremity
due to pain with abduction greater than 160 degrees, according to Figure 18-1 of the A.M.A.,
Guides. He stated that appellant had full abduction, internal and external rotation of the right
shoulder. However, Dr. Nutt did not provide range of motion measurements or clinical
observations regarding adduction, flexion and extension of the right shoulder. The A.M.A.,
Guides provides that adduction, flexion and extension of the shoulder must be assessed when
Thus, Dr. Nutt’s report was incomplete and required
evaluating range of motion.17
clarification.18 But the Office did not request a supplemental report from Dr. Nutt.
The Office did submit Dr. Nutt’s report to an Office medical adviser for review.
However, the medical adviser did not discuss the incomplete nature of Dr. Nutt’s opinion. He
indicated in a schedule award assessment chart that Dr. Nutt had not provided measurements for
adduction, flexion or extension of the right shoulder. Yet, he concurred with Dr. Nutt’s
assessment. The Board has held that, while an Office medical adviser may review the opinion of
an impartial medical specialist in a schedule award case, the resolution of the conflict is the
specialist’s responsibility.19 The Office issued its May 10, 2006 and January 8, 2007 decisions
finding a one percent impairment of the right upper extremity based on the Office medical
adviser’s opinion. The Board finds that the Office should obtain a supplemental report from
Dr. Nutt on the extent of permanent impairment to appellant. Following this and all other
development deemed necessary, the Office shall issue an appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision. The case will be remanded
to the Office for further development.

17

A.M.A., Guides, Chapter 16, “The Upper Extremities,” page 474, paragraph 16.4i, “Shoulder Motion
Impairment.”
18

Margaret M. Gilmore, supra note 16.

19

See, e.g., Willie C. Howard, 55 ECAB 564 (2004) (where the Office medical adviser concurred that the
impartial medical specialist’s impairment rating was appropriate under the fifth edition of the A.M.A., Guides).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 8, 2007 is set aside and the case remanded for further
action consistent with this opinion.
Issued: January 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

